       Case 2:20-cr-00009-JAD-VCF Document 102 Filed 10/26/20 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     MARGARET W. LAMBROSE
 3   Assistant Federal Public Defender
     Nevada State Bar No. 11626
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Maggie_Lambrose@fd.org
 7   Attorney for Stephanie George
 8
 9                       UNITED STATES DISTRICT COURT

10                              DISTRICT OF NEVADA

11
     UNITED STATES OF AMERICA,                    Case No. 2:20-cr-00009-JAD-VCF
12
                 Plaintiff,                        STIPULATION TO CONTINUE
13                                                   REVOCATION HEARING
           v.
14                                                       (First Request)
     STEPHANIE GEORGE,
15
                 Defendant.
16
17         IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
18   Trutanich, United States Attorney, and Allison Reese, Assistant United States
19   Attorney, counsel for the United States of America, and Rene L. Valladares,
20   Federal Public Defender, and Margaret W. Lambrose, Assistant Federal Public
21   Defender, counsel for Stephanie George, that the Revocation Hearing currently
22   scheduled on October 30, 2020, be vacated and continued to a date and time
23   convenient to the Court, but no sooner than the week of November 16, 2020.
24         This Stipulation is entered into for the following reasons:
25         1.    Defense counsel is unavailable on the currently scheduled revocation
26   hearing date.
       Case 2:20-cr-00009-JAD-VCF Document 102 Filed 10/26/20 Page 2 of 3




 1         2.       The defendant is in custody and agrees with the need for the
 2   continuance.
 3         3.       The parties agree to the continuance.
 4         This is the first request for a continuance of the revocation hearing.
 5         DATED this 26th day of October, 2020.
 6
 7   RENE L. VALLADARES                         NICHOLAS A. TRUTANICH
     Federal Public Defender                    United States Attorney
 8
 9      /s/ Margaret W. Lambrose                   /s/ Allison Reese
     By_____________________________            By_____________________________
10
     MARGARET W. LAMBROSE                       ALLISON REESE
11   Assistant Federal Public Defender          Assistant United States Attorney

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                2
       Case 2:20-cr-00009-JAD-VCF Document 102 Filed 10/26/20 Page 3 of 3




 1                       UNITED STATES DISTRICT COURT

 2                              DISTRICT OF NEVADA
 3
     UNITED STATES OF AMERICA,                   Case No. 2:20-cr-00009-JAD-VCF
 4
                 Plaintiff,                      ORDER
 5
           v.
 6
     STEPHANIE GEORGE,
 7
                 Defendant.
 8
 9
10         IT IS THEREFORE ORDERED that the revocation hearing currently

11   scheduled for Friday, October 30, 2020 at 1:00 p.m., be vacated and continued to

12   Friday, November 20, 2020, at the hour of 12:00 p.m., in Courtroom 3C.

13         DATED this 26th day of October, 2020.
14
15
                                           NANCY J. KOPPE
16
                                           UNITED STATES MAGISTRATE JUDGE
17
18
19
20
21
22
23
24
25
26
                                             3
